Exhibit CERTIFICATION OF PRINCIPAL FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Groen Brothers Aviation, Inc. (the “Company”) on Form 10-QSB for the quarter ended March 31, 2008, as filed with the Securities and Exchange Commission on the date hereof (the “Quarterly Report”), I, David Groen, Chief Financial Officer of the Company, hereby certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge: a. the Quarterly Report fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934; and b. the information contained in the Quarterly Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ David Groen David Groen, Chief Financial Officer (Principal
